___________

                                    No. 95-2450
                                    ___________

George E. Smith,                         *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of Minnesota.
Marvin T. Runyon, Jr., P.M.G.,           *
                                         *         [UNPUBLISHED]
              Appellee.                  *


                                    ___________

                      Submitted:    July 5, 1996

                           Filed:   July 12, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     George E. Smith appeals from the district court's1 grant of summary
judgment to the United States Postal Service (USPS) in his employment
discrimination action.     The district court concluded Smith could not make
out a prima facie case of race discrimination or reprisal as he had not
shown any adverse employment action.         On appeal, Smith argues he should
have been afforded the opportunity to conduct discovery.           We affirm.


     Reviewing de novo, we agree with the district court that Smith failed
to prove he suffered an adverse employment action.       See Landon v. Northwest
Airlines, Inc., 72 F.3d 620, 624 (8th Cir. 1995) (standard of review; prima
facie case for race




      1
       The Honorable Michael James Davis, United States District
Judge for the District of Minnesota, adopting the report and
recommendations of the Honorable J. Earl Cudd, United States
Magistrate Judge for the District of Minnesota.
discrimination); Evans v. Kansas City, Mo. Sch. Dist., 65 F.3d 98, 100 (8th
Cir. 1995) (prima facie case for retaliation claim), cert. denied, 116 S.
Ct. 1319 (1996).        We reject Smith's contention that summary judgment was
entered prematurely; Smith neither requested a continuance under Federal
Rule of Civil Procedure 56(f), nor submitted an affidavit explaining why
he needed additional time for discovery.           See Federal Rule of Civil
Procedure 56(f); Puckett v. Cook, 864 F.2d 619, 622 (8th Cir. 1989).
Moreover, Smith had seven months in which to conduct discovery before USPS
moved for summary judgment, and USPS did not move for summary judgment
until after the original deadline for discovery had passed.      See Bright v.
Standard Register Co., 66 F.3d 171, 172 (8th Cir. 1995) (per curiam)
(summary judgment not premature where plaintiffs had months to complete
discovery before motion was filed, and after motion was filed, plaintiffs
neither moved for discovery continuance nor attempted to complete desired
discovery).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-